In an action to enjoin picketing and for other relief, defendants appeal from the judgment granting a permanent injunction and from an order denying their motion to modify the provisions of said judgment. Judgment and order unanimously affirmed, with costs. The evidence warranted the findings of the Official Referee that the purpose of the picketing was to coerce the respondents into signing a contract which would recognize the union as the sole bargaining agent for the employees. That was not a lawful purpose. (Goodwins, Inc., v. Sagedorn, 303 N. Y. 300; Building Service Union v. Gazzam, 339 U. S. 532.) In the application, which in effect sought to modify the judgment made by order to show cause dated two days after the entry of judgment, there Was no express renunciation of the unlawful purpose or specific statement that future picketing was not intended to compel the execution of a contract recognizing the union as the sole bargaining agent. Present — Adel, Acting P. J., Wenzel, MaeCrate, Beldoek and Murphy, JJ. [See 285 App. Div. 830.]